Fish, P. J.
Where the accused on trial for gaming made a complete showing for a continuance, it was error to refuse the continuance on the ground that it appeared that another person, present in court, who was charged as having been in the same game, would testify to all that it was claimed could be proved by the absent- witness.
The written admission by the solictor did not cover the material fact which the accused testified he could prove by the absent witness, if present.

Judgment reversed.


All the Justices concur.